John B. Robbins, Judge, dissenting. I respectfully dissent from the majority opinion of this court which today affirms a decision of the Workers’ Compensation Commission. The Commission held that the claim of Clevester Williams for additional benefits filed in 1985 tolled the statute of limitations indefinitely. Consequently, the employer, Helena Contracting Company, could not rely on the statute of limitations in defending a second claim for additional benefits filed in 1990, even though more than two years had elapsed since the date of the injury, and more than one year since thé last payment of compensation to the claimant. The Commission’s opinion and order cites three cases from this court as controlling its decision. Arkansas Power & Light Co. v. Giles, 20 Ark. App. 154, 725 S.W.2d 583 (1987); Sisney v. Leisure Lodges Inc., 17 Ark. App. 96, 704 S.W.2d 173 (1986); Bledsoe v. Georgia-Pacific Corp., 12 Ark. App. 293, 675 S.W.2d 849 (1984). As the Commission notes, in each of these cases a timely claim for additional compensation was filed, and in each case we held that the timely filed claim tolled the statute of limitations and prevented the statute from barring a subsequent request for additional benefits. However, there is a very significant distinction between the circumstances in those three cases and the case at bar. Here, the first claim for additional benefits was heard by the Commission’s administrative law judge and an award of benefits was made. In Giles, Sisney, and Bledsoe, no action had been taken on the first claim for additional benefits and it was pending when the second claim for additional benefits was filed. We have never held that a request for additional benefits continues to toll the statute of limitation after the claim is heard by the Commission and decided. The applicable limitation for claims for additional compensation is set forth in Ark. Code Ann. § 11-9-702(b): TIME FOR FILING FOR ADDITIONAL COMPENSATION. In cases where compensation for disability has been paid on account of injury, a claim for additional compensation shall be barred unless filed with the Commission within one (1) year from the date of the last payment of compensation, or two (2) years from the date of the injury, whichever is greater. . . . If a timely claim for additional compensation is filed, the statute is tolled as to any later claim for additional benefits, see Giles, Sisney, Bledsoe, but only until the Commission decides the first claim for additional benefits. If and when the first claim is decided, any claim for additional compensation thereafter is barred by the statute unless filed with the Commission within one year from the date of last payment of compensation, or two years from the date of the injury, whichever is later. The claimant, Mr. Williams, was granted a hearing on his first claim for additional benefits on August 28, 1985, and was awarded benefits by order filed on February 4, 1986. Helena provided benefits pursuant to this award through July 26, 1988. Mr. Williams’ next claim for additional benefits was not filed until January 31, 1990. The statute began running on the second claim on July 26, 1988, and became a bar to any subsequent claim for additional benefits on July 26, 1989. Consequently, the statute of limitations effectively barred Williams’ January 31, 1990, claim. The Commission erred in holding that it did not. The majority of this court choose to not address the issue raised by the appellants on appeal; preferring to characterize Williams’ claim as a request to enforce the Commission’s previous order of February 4, 1986. Consequently, they rationalize that appellee’s claim was not one for “additional” compensation. This characterization is contrary to the views of the Administrative Law Judge and the full Commission. The Administrative Law Judge’s opinion recites that: The claimant contended that he is entitled to additional medical benefits and is also entitled to additional temporary total disability benefits for 1988 through a yet to be determined period of time. The opinion of the full Commission speaks to the claim as follows: Consequently, in the present claim, we are constrained by the Court’s decisions to find that the July 2, 1985, claim for additional benefits tolled the Statute of Limitations with regard to subsequent claims for additional compensation, including the claim currently before the Commission. This recharacterization is made without citation of authority or any reference to any other statute of limitations which might provide a longer period for filing requests for the “enforcement of the Commission’s previous order.” The majority opinion implies that the Administrative Law Judge’s order of February 4, 1986, to pay appellee’s “reasonable and necessary medical and related expenses” and “additional temporary total disability benefits for the period beginning June 4, 1985, and continuing through an undetermined day” is absolute and Williams need only seek enforcement of the order to recover from the appellants, rather than request additional benefits. The majority observes that: There is nothing in the record before us to show that the award of compensation made pursuant to the Commission’s order of February 4, 1986, had expired, or that the cessation of benefits by the appellants was sanctioned in any form. However, the record reflects that the Administrative Law Judge’s decision, adopted by the full Commission and now before us on appeal, held that Williams’ healing period and entitlement to temporary total disability benefits ended on February 15, 1988, prior to May 30, 1988, through which date appellants paid temporary total benefits and long before Williams filed his subject request. While the Commission awarded additional medical expense benefits, appellants were not required to pay any further temporary total benefits, notwithstanding the February 4, 1986 order. Pittman, J., joins in this dissent.